     Case: 1:17-md-02804-DAP Doc #: 1201 Filed: 12/17/18 1 of 4. PageID #: 29015




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                   )      CASE NO. 1:17-MD-2804
OPIATE LITIGATION                              )
                                               )      JUDGE POLSTER
Applies to All Cases                           )
                                               )
                                               )
                                               )      ORDER

        Defendant Allergan Finance LLC has filed a third-party complaint against Pfizer Inc. and

King Pharmaceuticals (collectively, “Pfizer”). See docket no. 837. Pfizer moves to dismiss. See

docket no. 1014. For the reasons stated below, the motion to dismiss is GRANTED, and Pfizer’s

motion for oral argument (docket no. 1187) is denied as moot.



I.      Background.

        On December 17, 2008, Allergan and Pfizer (actually, their predecessors in interest, but that

is not relevant) entered into an Asset Purchase Agreement (“Agreement”). Among the assets

Allergan bought from Pfizer was the opioid Kadian. Allergan has been sued in this MDL in

connection with its marketing of Kadian, so with its third-party complaint Allergan sues Pfizer for

indemnification and contribution. Pfizer and Allergan are both Delaware residents.

        The parties’ Agreement contains the following provision, set out in bold, all capital letters:

        THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
        ARISING IN CONNECTION WITH THIS AGREEMENT (OTHER THAN
      Case: 1:17-md-02804-DAP Doc #: 1201 Filed: 12/17/18 2 of 4. PageID #: 29016



         APPEALS THEREFROM) SHALL BE INITIATED AND TRIED
         EXCLUSIVELY IN THE LOCAL AND FEDERAL COURTS LOCATED IN
         THE SOUTHERN DISTRICT OF NEW YORK. THE AFOREMENTIONED
         CHOICE OF VENUE IS INTENDED BY THE PARTIES TO BE
         MANDATORY AND NOT PERMISSIVE IN NATURE, THEREBY
         PRECLUDING THE POSSIBILITY OF LITIGATION BETWEEN THE
         PARTIES WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT
         IN ANY JURISDICTION OTHER THAN THAT SPECIFIED IN THIS
         SECTION.

Agreement §14.10.

         Pfizer moves to dismiss and asserts three bases: (1) lack of subject matter jurisdiction,

pursuant to Fed. R. Civ. P. 12(b)(1); (2) failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6);

and (3) forum non conveniens.



II.      Discussion.

         The Court first addresses the question of subject matter jurisdiction, without which it has no

power to rule on Allergan’s third-party claims, or the validity of the forum selection clause in the

Agreement.

         Allergan concedes the Court does not have subject matter jurisdiction based on diversity of

citizenship or the existence of a federal question. Rather, Allergan invokes the Court’s supplemental

jurisdiction under 28 U.S.C. §1367(a). Allergan correctly asserts that “an independent basis of

subject matter jurisdiction is not required for a Rule 14 third-party complaint . . . so long as this

court has proper subject matter jurisdiction over the original complaint.” Response at 3-4 (docket




                                                   2
  Case: 1:17-md-02804-DAP Doc #: 1201 Filed: 12/17/18 3 of 4. PageID #: 29017



no. 1159); Grimes v. Mazda N. Am. Operations, 355 F.3d 566, 572 (6th Cir. 2004).1

       The federal statute that authorizes supplemental jurisdiction, however, contains this

exception: “[t]he district courts may decline to exercise supplemental jurisdiction over a claim under

subsection (a) if . . . in exceptional circumstances, there are other compelling reasons for declining

jurisdiction.” 28 U.S.C. §1367(c)(4). Case law explains that supplemental jurisdiction over state

law claims is appropriately exercised when federal and state law claims “derive from a common

nucleus of operative fact,” or are of such nature that the plaintiff “would ordinarily be expected to

try them all in one judicial proceeding.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725

(1966). Federal courts “should consider and weigh . . . the values of judicial economy, convenience,

fairness and comity when deciding whether to exercise supplemental jurisdiction.” City of Chicago

v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997).

       This MDL involves approximately 1,500 cases brought by a variety of species of plaintiffs

(e.g., cities, counties, Indian tribes, hospitals, third-party payors, and so on) against a variety of

species of defendants (e.g., manufacturers and distributors of opioid drugs, the pharmacies that fill

opioid prescriptions, and so on). The essence of the claims in these many cases is that the

defendants manufactured, marketed, distributed, and sold excessive amounts of opioid drugs. The

common nucleus of operative facts surrounding these claims is entirely distinct from the operative

facts relevant to Allergan’s indemnification and contribution claims against Pfizer.



       1
          28 U.S.C. §1367(a) states: “Except as provided in subsections (b) and (c) or as expressly
provided otherwise by Federal statute, in any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are so
related to claims in the action within such original jurisdiction that they form part of the same case
or controversy under Article II of the United States Constitution. Such supplemental jurisdiction
shall include claims that involve the joinder or intervention of additional parties.”

                                                   3
  Case: 1:17-md-02804-DAP Doc #: 1201 Filed: 12/17/18 4 of 4. PageID #: 29018



       This circumstance, and the burden on this Court already occasioned by the existing MDL

claims, are, without more, compelling reasons to decline supplemental jurisdiction over Allergan’s

state court claims. But the parties’ own forum selection clause, which on its face allows for no

exception or qualification, provides strong additional justification for declining the invitation to

exercise supplemental jurisdiction in this matter.

       Having concluded it will not exercise supplemental jurisdiction over Allergan’s state-law

claims for contribution and indemnification, the Court need not address Pfizer’s additional

arguments invoking forum non conveniens and Rule 12(b)(6). Pfizer’s motion to dismiss pursuant

to Rule 12(b)(1), for lack of federal jurisdiction, is granted. Allergan may pursue its claims in New

York state court.

       IT IS SO ORDERED.


                                                      /s/ Dan Aaron Polster
                                                      DAN AARON POLSTER
                                                      UNITED STATES DISTRICT JUDGE

Dated: December 17, 2018




                                                 4
